IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JAMES M. THOMAS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-3553

FLORIDA COMMISSION ON
OFFENDER REVIEW,

     Respondent.
___________________________/

Opinion filed April 9, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

James M. Thomas, pro se, Petitioner.

Sarah J. Rumph, General Counsel, and Mark Hiers, Assistant General Counsel, Florida
Commission on Offender Review, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.